          Case 3:19-cv-00967-SB          Document 22       Filed 11/23/20     Page 1 of 2




H. Peter Evans, OSB 012532
Attorney for Plaintiff
Evans & Evans, PC
520 SW Sixth Avenue, Suite 1050
Portland, OR 97204
Ph. 503-200-2723; Fx. 360-828-8724
peter@evans-evans.com



                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 FRANKLIN F. TONEY,
                                                    Case No. 3:19-cv-00967-SB
                                  Plaintiff,

                     v.                             ORDER FOR FEES UNDER THE
                                                    EQUAL ACCESS TO JUSTICE ACT, 28
 COMMISSIONER, SOCIAL SECURITY                      U.S.C. § 2412(d)
 ADMINISTRATION,

                                  Defendant.

       It is hereby ORDERED that fees in the amount of $7,991.21 shall be awarded to Plaintiff

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Attorney and paralegal fees in

the amount of $7,991.21 will be paid to Plaintiff’s attorney, subject to verification that Plaintiff

does not have a debt which qualifies for offset against the awarded fees, pursuant to the Treasury

Offset Program as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney,

H. Peter Evans: 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684. If Plaintiff has a

debt, then the check for any remaining funds after offset of the debt shall be made out to Plaintiff

and mailed to Plaintiff’s attorney’s office at the address stated above.


ORDER FOR EAJA FEES - 1
        Case 3:19-cv-00967-SB      Document 22   Filed 11/23/20   Page 2 of 2




IT IS SO ORDERED.

DATED this 23rd day of November, 2020.




                                                    HON. STACIE F. BECKERMAN
                                                    United States Magistrate Judge



Proposed Order Submitted on November 20, 2020.

/s/ H. Peter Evans
H. Peter Evans, OSB 012532
Attorney for Plaintiff




ORDER FOR EAJA FEES - 2
